Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Katz, J.), rendered January 6, 2003, convicting him of robbery in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence, and (2) a judgment of the same court, also rendered January 6, 2003, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
The defendant contends that he was deprived of a fair trial by the prosecutor’s cross-examination of his alibi witness concerning her failure to testify before the grand jury. However, the defendant abandoned this argument (see People v Graves, 85 NY2d 1024 [1995]; People v Valentine, 271 AD2d 245 [2000]), and we decline to reach the issue in the exercise of our interest of justice jurisdiction.
The defendants’ remaining contentions are without merit. H. Miller, J.P., Goldstein, Luciano and Covello, JJ., concur.